                 Case 2:19-cr-00236-MCE Document 26 Filed 08/18/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-236 MCE
12                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                            ORDER
14   JOSHUA WAYNE THOMPSON,                                DATE: August 20, 2020
                                                           TIME: 10:00 a.m.
15                                 Defendant.              COURT: Hon. Morrison C. England, Jr.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.       By previous order, this Court set a status conference in this matter for August 20, 2020,

20 and excluded time under the Speedy Trial Act through that date, pursuant to 18 U.S.C. § 3161(h)(7)(A),

21 (B)(iv) (Local Code T4). DE 24.

22          2.       By this stipulation, the parties request that this Court continue the status conference to

23 September 3, 2020, and exclude time from August 20, 2020, through September 3, 2020, under 18

24 U.S.C. § 3161(h)(7)(A), B(iv) (Local Code T4).

25          3.       The parties agree and stipulate, and request the Court find, the following:

26                   a)     The government has represented that the discovery associated with this case

27          includes investigative reports and related documents, as well as several photographs, in

28          electronic form, totaling approximately 149 pages. All of that discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00236-MCE Document 26 Filed 08/18/20 Page 2 of 3


 1        directly to counsel or made available for inspection and copying.

 2               b)      Counsel for defendant desires additional time to consult with her client, to review

 3        the current charge, to conduct investigation and research related to that charge, to review

 4        discovery, and to otherwise prepare for trial.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny her the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the date

11        prescribed by the Speedy Trial Act.

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME             2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00236-MCE Document 26 Filed 08/18/20 Page 3 of 3


 1                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2         et seq., within which trial must commence, the time period of August 20, 2020, to September 3,

 3         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code

 4         T4), because it results from a continuance granted by the Court at defendant’s request on the

 5         basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 6         best interest of the public and the defendant in a speedy trial.

 7 IT IS SO STIPULATED.

 8

 9
      Dated: August 17, 2020                                 MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ MATTHEW THUESEN
12                                                           MATTHEW THUESEN
                                                             Assistant United States Attorney
13

14
      Dated: August 17, 2020                                 /s/ HANNAH LABAREE
15                                                           HANNAH LABAREE
16                                                           Counsel for Defendant
                                                             Joshua Wayne Thompson
17

18
                                                     ORDER
19
20
           IT IS SO ORDERED.
21
     Dated: August 18, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
